              Case:19-20157-MER Doc#:4 Filed:11/26/19                                       Entered:11/26/19 11:02:34 Page1 of 3


 Fill in this information to identify your case:

 Debtor 1                  Melissa Vallie Uballe
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Foothills Credit Union                               Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2015 Chevrolet Cruze 32000                               Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: vehicle is in good condition.
                   value taken from KBB.com
                   Location: 16664 E. Louisianna
                   Dr., Aurora CO 80017                                   Pay as Agreed



    Creditor's         Foothills Credit Union                               Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2018 Dodge Charger SRT 20000                             Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: vehicle is in excellent condition.
                   value taken from KBB.com,
                   vehicle is a leased vehicle
                   Location: 16664 E. Louisianna
                   Dr., Aurora CO 80017                                   Pay as Agreed




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case:19-20157-MER Doc#:4 Filed:11/26/19                                         Entered:11/26/19 11:02:34 Page2 of 3


 Debtor 1      Melissa Vallie Uballe                                                                  Case number (if known)


    Creditor's     UWM                                                      Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 16664 E. Louisianna Dr. Aurora,                          Reaffirmation Agreement.
    property       CO 80017 Arapahoe County                                 Retain the property and [explain]:
    securing debt: 1032 Sq. Ft. 2 bedrooms, 2
                   bathrooms, 2 car attached
                   garage                                                 Pay as Agreed



    Creditor's     Wyndham Resorts                                          Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 9805 Willows Rd. Redmond, WA                             Reaffirmation Agreement.
    property       98052 King County                                        Retain the property and [explain]:
    securing debt: Worldmark by Wyndham 1-2
                   bedrooms. $123 quarterly for
                   maintenance fees                                       Pay as Agreed

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:     Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case:19-20157-MER Doc#:4 Filed:11/26/19                                        Entered:11/26/19 11:02:34 Page3 of 3


 Debtor 1      Melissa Vallie Uballe                                                                 Case number (if known)



 X     /s/ Melissa Vallie Uballe                                                    X
       Melissa Vallie Uballe                                                            Signature of Debtor 2
       Signature of Debtor 1

       Date        November 26, 2019                                                Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                    page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
